PER CURIAM.
The husband, Michael P. Dunn, appeals the temporary support award in which he was ordered to make the mortgage payment of $978 per month and pay related household expenses and repairs. In addition, the husband was ordered to pay temporary alimony of $750 per month. On this limited record, it appears that the wife, Susan M. Dunn, has temporary sole possession of the marital residence.
The husband’s financial affidavit reflects gross annual income of $35,700 and the wife’s financial affidavit reflects annual earnings of $570. The parties had no children and were married 18 months when the husband filed the petition for dissolution of marriage.
We affirm the temporary award as to the mortgage payment and related expenses and repairs without discussion. As to the temporary alimony award, we find it to be excessive and, as such, remand this matter to the trial court to reconsider the amount of that award.
Affirmed in part; remanded in part.
THREADGILL, A.C.J., and NORTHCUTT, J., concur.
WHATLEY, J., dissents with opinion.